840 F.2d 19
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas WHEELING and Sylvia Wheeling, His Wife, Plaintiffs-Appellants,v.MICHIGAN NATIONAL BANK-OAKLAND, a National BankingAssociation, Duane Beeman, Dennis Heide, and Maryand John Doe, 1-25, Jointly andSeverally, Defendants-Appellees.
No. 87-1552.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1988.

Before WELLFORD and DAVID A. NELSON, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiffs Douglas and Sylvia Wheeling filed this civil rights action under 42 U.S.C. Sec. 1983 seeking monetary damages and other relief for claimed constitutional deprivations accompanying the 1982 foreclosure sale of their then-residence.  The district court granted summary judgment for defendants on all claims and ordered plaintiffs to pay sanctions imposed under 28 U.S.C. Sec. 1927 and Rule 11, Federal Rules of Civil Procedure.  This appeal followed.  All parties have briefed the issues before us, with the plaintiffs proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the district court order filed May 7, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.